Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/13/2020 and 10/9/2020 are being considered by the examiner.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10534734 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the patents and instant application teach a processor/endpoint communication coupling configuration system that configures the communication couplings based on the hardware subsystem, communication configuration capability, and the multi-endpoint adapter device capability.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second multi-endpoint adapter device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second multi-endpoint adapter device" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iyer et al. (U.S. Publication No. 2014/0059265 A1), hereafter referred to as Iyer’265.
Referring to claim 1, Iyer’265, as claimed, a processor/endpoint communication coupling configuration system (see Fig. 1), comprising:
a plurality of processing subsystems (nodes 102, 104, and 106, see Fig. 1); a first multi-endpoint adapter device (MRA switches 118 and 120, see Fig. 1);
at least one hardware subsystem that includes a plurality of communication couplings that couple the plurality of processing subsystems to the first multi-endpoint adapter device (PCIE root complexes 108, 152, and 154 includes ports 110 and 112 that connect to MRA switches 118 and 120 through PCIe links, see para. [0016] and Fig. 1); and
a communication coupling configuration engine that is coupled to the first multi-endpoint adapter device and the at least one hardware subsystem (managers such as cluster manager 114 and fabric manager that discovers and configures the components, see paras. [0017]-[0020] and Fig. 1), wherein the communication coupling configuration engine is configured to:
identify each at least one hardware subsystem that includes the plurality of communication couplings that couple the plurality of processing subsystems to the first multi-endpoint adapter device (PCIe root complex 108 includes ports 110 and 112 that are connected to MRA switches 118 and 120 through PCIe links, see para. [0016] and Fig. 1);
determine at least one first multi-endpoint adapter device capability of the first multi-endpoint adapter device (determine characteristics of the devices, see paras. [0036] and [0037] and Fig. 5);
retrieve at least one first user configuration policy (receive profile or policy, see paras. [0017], [0024], [0028], [0036], and [0047]); and configure the plurality of communication couplings based on the at least one hardware subsystem, the at least one first user configuration policy, and the at least one first multi-endpoint adapter device capability, wherein the configuration of the plurality of communication couplings provides at least one communication resource between at least one of the plurality of processing subsystems and at least one endpoint on the first multi-endpoint adapter device (allocate communication resources based on policy, device characteristics, and traffic, see paras. [0017], [0025], [0028], [0032], [0036], and [0047]).
As to claim 2, Iyer’265 also discloses the communication coupling configuration engine is configured to: determine at least one communication coupling configuration capability of the plurality of communication couplings that couple the plurality of processing subsystems to the first multi-endpoint adapter device, wherein the configuration of the plurality of communication couplings is also based on the at least one communication coupling configuration capability (managers such as cluster manager 114 and fabric manager configuring the interconnect and fabric, see paras. [0017]-[0020], [0028], [0045], and [0048], and Fig. 1).

cause, following the configuration of the plurality of communication couplings, at least one boot operation to be performed, wherein the configuration of the plurality of communication couplings that provides the at least one communication resource between the at least one of the plurality of processing subsystems and the at least one endpoint on the first multi-endpoint adapter device takes effect following the boot operations (initialize applications and BIOS/FW code on power up, see para. [0056]).
As to claim 4, Iyer’265 also discloses the communication coupling configuration engine is configured to: perform the configuration of the plurality of communication couplings during runtime operations, wherein the configuration of the plurality of communication couplings that provides the at least one communication resource between the at least one of the plurality of processing subsystems and the at least one endpoint on the first multi-endpoint adapter device takes effect during the runtime operations (allocating resources, see paras. [0020], [0024] and [0028]).
As to claim 5, Iyer’265 also discloses a second multi-endpoint adapter device (MRA switches 118 and 120, see Fig. 1) that is coupled to the plurality of processing subsystems via the plurality of communications couplings included in the at least one hardware subsystem, wherein the communication coupling configuration engine is configured to:
identify each at least one hardware subsystem that includes the plurality of communication couplings that couple the plurality of processing subsystems to the second multi-endpoint adapter device (PCIe root complex 108 includes ports 110 and 112 that are connected to MRA switches 118 and 120 through PCIe links, see para. [0016] and Fig. 1);
determine at least one second multi-endpoint adapter device capability of the second multi-endpoint adapter device (determine characteristics of the devices, see paras. [0036] and [0037] and Fig. 5);
receive profile or policy, see paras. [0017], [0024], [0028], [0036], and [0047]); and configure the plurality of communication couplings based on the at least one hardware subsystem, the at least one second user configuration policy, and the at least one second multi-endpoint adapter device capability, wherein the configuration of the plurality of communication couplings provides at least one communication resource between at least one of the plurality of processing subsystems and at least one endpoint on the second multi-endpoint adapter device (allocate communication resources based on policy, device characteristics, and traffic, see paras. [0017], [0025], [0028], [0032], [0036], and [0047]).
Note claims 7 and 14 recite similar limitations of claim 1. Therefore they are rejected based on the same reason accordingly.
Note claims 8 and 15 recite similar limitations of claim 2. Therefore they are rejected based on the same reason accordingly.
Note claims 9 and 16 recite similar limitations of claim 3. Therefore they are rejected based on the same reason accordingly.
Note claims 10 and 17 recite similar limitations of claim 4. Therefore they are rejected based on the same reason accordingly.
Note claims 11 and 18 recite similar limitations of claim 5. Therefore they are rejected based on the same reason accordingly.
As to claim 13, Iyer’265 also discloses the at least one communication resource provided between the at least one of the plurality of second processing subsystems and the at least one endpoint on the first multi-endpoint adapter device includes providing each of the plurality of second processing subsystems redundant communication resources (allocate communication resources based on policy, device characteristics, and traffic, see paras. [0017], [0025], [0028], [0032], [0036], and [0047]) to at least two endpoints (multiple endpoints, see para. [0016] and Fig. 1).
.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer’265 in view of Bhatia et al. (U.S. Publication No. 2014/0195711 A1), hereafter referred to as Bhatia’711.
As to claim 6, Iyer’265 discloses all the claimed limitations except a baseboard management controller.
Bhatia’711 discloses a baseboard management controller (baseboard management controller (BMC), see paras. [0043] and [0044]).
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify Iyer’265’s invention to comprise a baseboard management controller, as taught by Bhatia’711, in order to monitor health and operations of a computer over a PCIe link (see paras. [0005] and [0007]).
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Christopher et al. (U.S. Publication No. 2014/0280947 A1) discloses scalable BMC management stacks using virtual networks on a single physical network device.
Frangioso et al. (U.S. Patent No. 8,725,923 B1) discloses BMC coupled to an addressable endpoint of a non-transparent bridge.
Ravindranath et al. (U.S. Publication No. 2006/0098635 A1) discloses multi-mode endpoint in a communication network system.
Ansari et al. (U.S. Publication No. 2009/0067441 A1) discloses multi-interface wireless adapter and network bridge.
Kumar et al. (U.S. Publication No. 2017/0269943 A1) discloses using PCIe vendor-defined message and I2C transport for network communications.
JOSE et al. (U.S. Publication No. 2016/0328344 A1) discloses a method for dynamic configuration of a PCIe slot device for single or multi-root ability.
Cassiday et al. (U.S. Publication No. 2008/0052443 A1) discloses cross-coupled PCIe switch creating an active matrix of paths.
Khemani et al. (U.S. Publication No. 2017/0155573 A1) discloses switching of host network traffic through baseboard management controller.
Brown (U.S. Patent No. 8,917,734 B1) discloses a method for an aggregated non-transparent requested ID translation for a PCIe switch.


The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185